DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the different type of models (e.g. oscillation model, network model, linearized model, etc.) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,                                                    - the oscillation model, network model, the linearized model, working model as described in claims 2, 3, 6, 7, 10, 11, 19, 20;                                                                                         must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12, 14 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the statement “weakly-damped modes” is vague.  It is not clear what would be considered weakly damped.  The present disclosure is silent regarding such aspect or a definition pertaining to what would be considered a “weakly damped” mode.  It is not clear how the system would function under such mode.
In claims 2, 3, 7, 10, 11, 20 several models are disclosed.  It is not clear if the oscillation model and the network model are the same model or if the network model is part of the oscillation model.  It is not clear what is meant by “linearized working model” or simplified working model or a working model.  How are all those models different from each other?  
The claim language is extremely confusing and it is not clear if some of the models are the same or if the claim language is referring to different models.  For example, the simplified working model and the network oscillation model seem to be different models, but some of the claim language appears to refer to both different models as being the same model.
The same scenario happens with the network oscillation model and the linearized model.  It is not clear if the claims are referring to two different models or to one single model being called different names.
Again, the claim language is extremely confusing.
In claim 14, the statement “controller structures” is vague.  What would be the structures of the controller?  The claims refer to abstract control models, yet those models have a structure (physical)?  What would be the structure of the models?
In claim 19, the statement “damping parameterization” is unclear.  Is the damping parameterization part of the damping model? Or the controller? What is it?
Claims 2 – 12, 14 – 21 are rejected due to their dependency on claims 1, 12.

In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 15 – 18, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andersen et al (US 10,622,923).
Andersen et al discloses, regarding,
Claim 1, A method for controlling a wind power system for feeding electrical power generated from wind into an electrical supply grid and for damping low- frequency oscillations in the electrical supply grid, wherein the electrical supply grid has a line voltage with a nominal line frequency, comprising: performing, by a closed control circuit, damping control for damping the low-frequency oscillations, and controlling, by the damping control for damping the low-frequency oscillations, a feed-in of the electrical power into the electrical supply grid using a wind system controller, wherein the damping control is configured for a controlled system, and the controlled system includes: the electrical supply grid, or a part of the electrical supply grid, the wind power system, or a part of the wind power system, and the wind system controller or a part of the wind system controller, and wherein the damping control is configured to prevent weakly-damped modes in the closed control circuit and/or damp the weakly-damped modes of the controlled system in the closed control circuit (see figs 6, 7, 10; column 13, lines 1 – 65).

Claim 4, receiving, by the wind system controller, at least one electrical voltage of the electrical supply grid as an input; and outputting, by the wind system controller, at least one electrical output current for feeding into the electrical supply grid. (see Figs 1, 2).

Claim 5, configuring the damping control as multi-variable control; receiving at least one electrical voltage of the electrical supply grid as a first input; and receiving, as a second input, at least one variable from a list including: an electrical intermediate circuit voltage of a direct voltage intermediate circuit of an electrical inverter; a reactive power output by the electrical inverter; 4Application No. 17/258,111 Reply to Office Action Dated October 22, 2021 an electrical generator power of a generator of a wind power installation; a speed of the generator; and at least one blade angle of adjustable rotor blades of the wind power installation (see Fig. 2).

Claim 15, the wind power system is a wind power installation or a wind farm including a plurality of wind power installations (see Figs. 1, 2, 3). 
 
Claim 16, low-frequency oscillations are subsynchronous resonances (see title; abstract).  

Claim 17, configuring the wind system controller as a robust controller for variations of the controlled system (see Figs 1, 2).  

Claim 18, configuring the damping control as multi-variable control; receiving at least one electrical voltage of the electrical supply grid as a first input; outputting, by the wind system controller, at least one electrical output current for feeding into the electrical supply grid; and outputting at least further variable from a list including: an electrical intermediate circuit voltage of an direct voltage intermediate circuit; a reactive power output by an inverter; an electrical generator power; a speed of an electrical generator; and at least one blade angle of adjustable rotor blades (see Figs 1, 2; column 2, lines 57 – 60; column 6, lines 25 – 35; column 11, lines 25 – 30).

Claim 12, A wind power system, comprising: a closed control circuit in which damping control for damping low-frequency oscillations is implemented, wherein the wind power system is configured to: feed electrical power generated from wind into an electrical supply grid; and damp the low-frequency oscillations in the electrical supply grid, wherein the electrical supply grid has a line voltage with a nominal line frequency, and the low-frequency oscillations have a lower frequency than half the nominal line frequency; and a wind system controller configured to control the feeding of the electrical power into the electrical supply grid, wherein the damping control for damping the low-frequency oscillations controls the feeding of the electrical power into the electrical supply grid using the wind system control, and wherein the damping control is configured for a controlled system, and the controlled system includes.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 10, 11, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al in view of Munz (US 2017/0104366).
Andersen et al discloses all of the elements above.  Andersen further discloses, regarding,
Claim 11, the network oscillation model includes the network model as at least one first differential equation, and the network oscillation model includes the wind system model as at least one second differential equation. (column 9, lines 20 – 35).

However, Andersen et al does not disclose the elements below.
On the other hand, Munz discloses, regarding,
Claim 2, configuring the damping control includes specifying a network oscillation model including: a network model that represents the electrical supply grid or the part of the electrical supply grid included in the controlled system and accounts for a structure of the electrical supply grid or the part of the electrical supply grid and consumers and producers connected to the electrical supply grid or the part of the electrical supply grid; and 3Application No. 17/258,111 Reply to Office Action Dated October 22, 2021 a wind system model which represents a behavior of the wind power system, wherein the wind system model represents a behavior of the wind system controller, and the method comprises: determining 

Claim 3, determining, by varying operational points of the wind power system damped modes in the closed control circuit and/or the damping control damps weakly-damped modes of the controlled system in the closed control circuit if the respective linearized working model forms the controlled system. (see Figs 1, 2).

Claim 6, the damping control includes a damping parameterization determined from an eigenvalue analysis and/or a modal analysis of determined from the at least one linearized working model. (see Figs 1, 2).  

Claim 7, the network oscillation model includes a generator model that emulates a behavior of synchronous generators directly coupled to the electrical supply grid. (see Figs 1, 2).

Claim 10, the network oscillation model includes the network model as at least one first differential equation, and the network oscillation model includes the wind system model as at least one second differential equation.

Claim 19, damping parameterizations are varied to produce different working models having different eigenvalues and wherein a damping parameterization is selected and used for the damping control of the wind power system depending on the eigenvalues (see Figs 1, 2).  

Claim 20, the network oscillation model is represented in a nonlinear state space representation, and/or the at least one simplified working model is the network oscillation model linearized for a selected operational point, wherein the at least one simplified working model is represented in a linear state space representation (see Figs 1, 2).

It would have been obvious before the effective filing date of the claimed invention to design the method/system as disclosed by Andersen et al and to modify the invention pertaining to the limitations disclosed by Munz for the purpose of providing a grid with a more efficient control and stabilization.

Claims 8, 9, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al in view of Koerber (US 2012/0139243).
Andersen et al discloses all of the elements above.  Andersen further discloses, regarding,
Claim 21, a selection control configured to control selecting a damping parameter set of the plurality of damping parameter sets and/or a controller structure of the plurality of controller structures (see Figs 2, 6, 9, 10).

However, Andersen et al does not disclose the elements below.
On the other hand, Koerber discloses, regarding,
Claim 8, determining and storing a plurality of damping parameter sets and/or a plurality of controller structures for the damping control; selecting, based on a selection criterion, one of the plurality of damping parameter sets and/or the plurality of controller structures for operating the wind power system; and switching between the plurality of damping parameter sets and/or the plurality of controller structures during operation of the wind power system (see Figs 3 – 5; paragraphs 0052, 0053).  

Claim 9, the selection criterion is one of: an external signal of a grid operator; a time of day; a day of week; a calendar day; a state of the electrical supply grid; and a state of the wind power system (see abstract).

Claim 14,  memory configured to store a plurality of damping parameter sets and/or a plurality of controller structures for the damping control, wherein the plurality of damping parameter sets and/or the plurality of controller structures are available for selection and retrieval from the memory for operating the wind power system, wherein one of the plurality of damping parameter sets and/or the plurality of controller structures is selected and wherein the plurality of damping parameter sets and/or the plurality of controller structures are switched between during operation of the wind power system (paragraphs 0052, 0053).


It would have been obvious before the effective filing date of the claimed invention to design the method/system as disclosed by Andersen et al and to modify the invention pertaining to the limitations disclosed by Koerber for the purpose of increasing the lifetime of wind turbine components.






Response to Arguments
Applicant's arguments filed 04/22/22 have been fully considered but they are not persuasive.
Regarding the remarks pertaining to the drawing objections, it is not clear what type of structure the models would have in order to illustrate (if possible), such models.
Regarding the 112, 2nd rejection, the claim language is very, very confusing.  The remarks mention in page 10 that Fig. 4 and the specifications disclose that the simplified working model, is the network oscillation model and the linearized model is the same as the simplified working model.  If that is the case, the claims are even more confusing and misleading.  It appears that all of those three “different” models are actually the same model with different names?
 It is not even clear if the claims are referring to different models or if the claims are referring to the same model or if the claims are switching back-and-forth between trying to claim different models and then claiming the same model.
For example, it seems that the simplified working model, the network oscillation model and the linearized model are the same.  However, it seems that such models may be different models performing different functions.  It is very unclear and very confusing what the claims are trying to disclose and encompass.
A full revision of all of the claims is required due to the very unclear language.
Regarding the technical term of the “weakly damped modes”, a Google searched was performed by the Examiner and different terminologies were found.  
The present disclosure is completely silent with respect to such terminology.  
It is unclear what would be considered “weak” since such relative terminology is very broad.  Something “weak” could be considered strong by someone/something else.
It is not clear what is being damped either.  It is not clear what would be considered dampened weakly.  It is noted that the definition that the remarks mention in page 10 for such technical term, “weakly damped modes” was not found in the Google search done by the Examiner.
Regarding the remark pertaining to the controller structure, it is not clear if the structure pertains to a computer or to another type of “structure” (physical).

Regarding the prior art rejection, the remarks mention that the prior art, allegedly fails to control a system that includes a grid or part of the grid.
First of all, the claim language is extremely broad.  A part of a grid could be just about any part or point of the grid.  
Secondly, Andersen et al discloses controlling the electrical supply grid or part of the grid.  For example, it is disclosed that a voltage is injected into the grid for dampening low frequency oscillations (column 1, lines 13 – 19; column 2, lines 7 – 10) and further discloses controlling oscillations in the grid system (column 7, lines 3 – 17, 30, 31, 38 – 44). 
An illustration for controlling the grid system by dampening low oscillation is shown in Fig. 8 (column 12, lines 11, 12; column 14, lines 47 – 50, 57 – 61).
Thus, Andersen et al discloses clearly dampening low frequency oscillations in a grid power system.
Again, the claim language is extremely broad.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

May 31, 2022